DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

 Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US16/38225, filed 06/17/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/181,055, filed 06/17/2015.

Status of the Claims
Claims 30-36 and 40 are pending; claims 1-29, 37-39 and 41-49 are canceled; and claim 30 IS amended. Claims 30-36 and 40 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/11/2020 is considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schröckenfuchs, Hepcidin as a diagnostic marker of appendicitis in childhood, (March 5, 2015), XP055511809 (English Translation) (IDS entered 06/02/2020) in view of Yapakçi et al., Serum pro-hepcidin levels in term and preterm newborns with sepsis, Pediatrics International, (2009), 51(2), p. 289-292, Kulaksiz et al., US Patent No. 7,749,713 and Frost, US PG Pub No. 2008/0133141 A1.
Schröckenfuchs teach that increased serum hepcidin concentration is known in the art to be involved in inflammatory processes in humans (see page 15 of 181, Background paragraph, page 49, mid-page). Schröckenfuchs specifically suggests the use of the marker hepcidin for diagnosis of acute appendicitis in children and adolescents (page 16, para 1, page 18, mid-page). 

	Regarding the marker pro-hepcidin, see Schröckenfuchs at the end of page 18 indicates their interest in hepcidin as a diagnostic marker for appendicitis comes from a previous study describing prohepcidin levels in newborns with sepsis as compared to healthy newborns, that prohepcidin was observed significantly increased in those with sepsis. Schröckenfuchs acknowledges that prohepcidin was recognized in the art to play a role as an antimicrobial acute phase protein (end of page 57, see also earlier at page 13, Introduction, Schröckenfuchs acknowledges that hepcidin is an acute phase antimicrobial protein that is both part of the innate immune defense as well as an important regulator of iron homeostasis).
See also Schröckenfuchs at page 17, last paragraph, teach hepcidin is detectable in both urine and blood serum (see also page 47, para 2, hepcidin level in serum plasma or urine). At page 18, para 3, Schröckenfuchs also teach measuring concentration in urine was more voluntary among subjects.
	Although Schröckenfuchs does suggest the marker (prohepcidin) to diagnose appendicitis, the methods taught by Schröckenfuchs do not specifically rely on the marker to 
	Yapakçi et al. also teach hepcidin is an art recognized peptide hormone that is strongly induced during infections and inflammation (see abstract). Yapakçi teach (289, end of col. 1, to col. 2), that detection and quantification of hepcidin in plasma and serum is difficult, but that pro-hepcidin measurement using ELISA is non-invasive and easy to perform, and therefore appropriate for routine work. Yapakçi specifically teach the measurement of pro-hepcidin by immunoassay as a result of the limitations that arise from using/measuring hepcidin (see page 291, col. 1, para 3).
Kulaksiz et al., at e.g., Figure 14 described at col. 6, lines 27-35, col. 31, lines 15-18, col. 40, lines 39-42, col. 42, lines 24-27 supports that the marker prohepcidin is present and at detectable levels in urine, Kulaksiz is teaching performing immunoassay to detect the marker prohepcidin in urine. Kulaksiz et al. teach measurement of prohepcidin by ELISA, the reference encompassing sandwich assays (col. 15, lines 1-14, and importantly lines 35-39; and col. 15, line 39 to col. 16, lines 1-29). Further, Kulaksiz identify inflammation and infection as conditions resulting in elevated amounts of prohepcidin (col. 5, lines 40-67).

	It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have modified the methods of Schröckenfuchs in order diagnose a subject as having appendicitis based on a measured level of pro-hepcidin, rather than the level of hepcidin, and to have treated those indicated to have appendicitis (elevated level) by surgically removing the appendix, for the following reasons. 
First, it would have been obvious to have determined appendicitis based on the level of the marker hepcidin (i.e., to have diagnosed appendicitis based on increased level in a subject compared to a predetermined threshold amount) because Schröckenfuchs explicitly suggests the use of the marker as a marker diagnostic for appendicitis. Put another way, although the reference is performing methods that determine that the marker is elevated in those with 
Furthermore, it would have been obvious to have modified Schröckenfuchs in order to substitute the marker pro-hepcidin in place of hepcidin of Schröckenfuchs because both were art recognized markers known to correlate with inflammatory response and both were recognized as markers known to be acute phase antimicrobial proteins (Schröckenfuchs and Yapakçi) and further because detection and quantification of hepcidin in plasma and serum was recognized in the art as being difficult, but pro-hepcidin measurement using ELISA was considered to be non-invasive and easy to perform, and therefore appropriate for routine work (Yapakçi). Specifically one of ordinary skill would have a reasonable expectation of success modifying Schröckenfuchs to substitute pro-hepcidin for hepcidin because both were recognized as markers of inflammation (i.e., and inflammatory response marker) and as acute phase antimicrobial proteins. Further one would expect success because Schröckenfuchs specifically suggest hepcidin as a diagnostic marker for appendicitis, arriving at this based on Yapakçi relating pro-hepcidin with sepsis, and 
Furthermore, it would have been obvious to have arrived at a determination/diagnosis of appendicitis by comparing the measured level to a predetermined cutoff because measuring a given biomarker known to correlate with a condition/diagnosis and comparing said measured value to a predetermined cutoff/threshold level was a conventional diagnostic assay technique well known in the art at the time (Frost et al.). The ordinarily skilled artisan would have expected success considering Schröckenfuchs already recognized the correlation between the marker and appendicitis, and specifically suggested the marker as diagnostic for appendicitis; based on Frost, it would have been well within the level of skill of the ordinary artisan to apply the known technique of measuring the marker in a sample and comparing the measured level from the sample to a predetermined cutoff in order to provide a determination regarding diagnosis.
It also would have been further prima facie obvious to one having ordinary skill in the art to have performed the detection of pro-hepcidin in a sample that is a urine sample, one being motivated to do so as an obvious matter to try, considering pro-hepcidin was known detectable (present and in detectable levels) in samples that are urine (see hepcidin detectable in urine, Schröckenfuchs, and further Kulaksiz et al. teaching methods comprising detection of pro-hepcidin by immunoassay). Further one would be motivated to detect/try to detect the marker in urine since it was known in the art that providing a urine sample is more voluntary among subjects (Schröckenfuchs). One of ordinary skill would have a reasonable expectation of success of detection levels of prohepcidin in a sample such as urine in association with appendicitis because it was known in the art that elevated levels are associated with conditions including inflammation and infections (Kulaksiz).

Regarding claims 31 and 34, see Yapakçi et al. teach detection of pro-hepcidin by ELISA (page 290, col. 1, para 1), thereby addressing contacting all or a portion of the body fluid sample with a binding reagent that specifically binds pro-hepcidin, and generating an assay result indicative of binding. It would have been further obvious when detecting pro-hepcidin as in Yapakçi et al., to detect pro-hepcidin using an ELISA as in Yapakçi as an obvious matter of using a known technique for its known purpose, one further having  reasonable expectation detecting the marker with an immunoassay known for its detection.
Regarding claim 32, see as indicated above, the combination of the cited prior art addresses detecting the marker by ELISA thereby addressing binding reagent that is an antibody (see Yapakçi, page 290, col. 1, para 1).
Regarding claim 33, see also the ELISA for determining level (i.e., concentration), see above citations of Yapakçi et al.).
Regarding claim 35, see as cited previously above, Kulaksiz et al. teach detection of prohepcidin by immunoassay, for example, ELISA, further their invention encompassing sandwich immunoassay.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a sandwich immunoassay as taught by 
Regarding claim 36, see Schröckenfuchs teach abdominal pain as an indicator suggestive of appendicitis (page 16, background paragraph 2, page 24, page 28, para 1, page 29, last paragraph). See also Schröckenfuchs teach performing assay on subjects having abdominal pain (page 59, section 2.2.1). It would have been prima facie obvious to one having ordinary skill in the art to have performed the assay on a subject being evaluated for abdominal pain because abdominal pain was a well-recognized indicator of appendicitis. One of ordinary skill would have a reasonable expectation of success since those with appendicitis usually present with abdominal pain (see Schröckenfuchs).
Regarding claim 40, see Schröckenfuchs et al. at page 44 teaching antibiotics were recognized in the art to help prevent postoperative complications (see page 44, top of page, para 2, e.g., prevention of wound infection and intra-abdominal abscesses). It would have been further prima facie obvious to have modified the method as taught by the combination of the cited prior art to further administer antibiotics to the subject in order to prevent post-operative .  

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive, see response to argument as set forth previously (Advisory Action, 10/23/2020) and below.
 	Remarks pages 4-5, Applicant argues the Examiner has not met the burden of making a prima facie case of obviousness. Specifically (remarks page 6), Applicant argues the prior art is not considered as a whole, rather suggesting the Examiner is picking and choosing from references. In particular, Applicant asserts the Examiner is not considering Kas in its entirety (page 6). Applicant argues Kas is teaching biomarkers for sepsis, not appendicitis, Applicant arguing Kas does not demonstrate an elevated level of Pro-hepcidin in a urine sample, let alone from a subject being evaluated for appendicitis. In response to arguments directed at Kas, see the reference is not relied upon in the pending grounds of rejection. Nonetheless, the arguments are further addressed because the same issues as raised in the remarks directed to Kas, do appear to somewhat apply to the newly cited reference. In response, although Kas and the now cited reference Kulaksiz, are not teaching the marker prohepcidin in relation to appendicitis, it was known in the art at the time that the marker was considered to be a marker related to inflammation (Yapakçi, discussed in detail previously and further Kulaksiz), and further the marker was suggested diagnostic for appendicitis (Schröckenfuchs) (further, as noted previously appendicitis is an illness characterized by inflammation). Kulaksiz et al. is cited in combination with the references because the reference supports the position that the ordinarily skilled artisan 
	Applicant argues the ordinarily skilled artisan would have no reason to look to the Kas reference for a method of treating appendicitis, and asserts that rather the Examiner is using impermissible hindsight reasoning to address the claimed invention. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure , such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
See as indicated previously above, arguments directed at Kas are moot as the reference is no longer cited in the pending grounds of rejection. Further, regarding the pending grounds of rejection, the Examiner has only relied upon knowledge which was provided by the cited prior art. Further the prior art (namely, Schröckenfuchs) does teach subjects more voluntarily provide urine samples, thereby providing motivation to modify the invention as taught by the cited prior art. It is maintained that it would have been obvious, for the reasoning as indicated, to have tried to detect the marker in a sample such as urine (the marker was known present and detectable in urine (Kulaksiz et al.), in particular the marker was suggested as a diagnostic marker (Schröckenfuchs), it was known that urine is a preferred sample by subjects (Schröckenfuchs)).

	For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641